  Case 5:20-cv-00053-TBR Document 4 Filed 04/09/20 Page 1 of 2 PageID #: 201




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  PADUCAH DIVISION


 TRUSTEES OF THE PLUMBERS
 AND STEAMFITTERS LOCAL 184
 SUPPLEMENTAL PENSION PLAN, et al.                            Case No. 5:20-cv-53-TBR

           Plaintiffs,

 v.

 UNITED MECHANICAL MARINE, LLC

           Defendant.



                             NOTICE OF VOLUNTARY DISMISSAL


          Pursuant to Fed. R. Civ. P. Rule 41(a)(1)(A)(i), the Plaintiffs voluntarily dismiss this

action.

                                                Respectfully submitted,

                                                /s/ Jennie G. Arnold
                                                Jennie G. Arnold
                                                LEDBETTER PARISI LLC
                                                5078 Wooster Road, Suite 400
                                                Cincinnati, Ohio 45226
                                                937-619-0900
                                                937-619-0999 (fax)
                                                Counsel for Plaintiffs




                                                    1
  Case 5:20-cv-00053-TBR Document 4 Filed 04/09/20 Page 2 of 2 PageID #: 202




                                 CERTIFICATE OF SERVICE

       I hereby certify that on April 9, 2020, I electronically filed the foregoing with the Clerk of
Court through the CM/ECF system. A hard copy will be mailed to the Defendant, with a courtesy
copy provided via e-mail to counsel Ryan Polczynski.

                                                      s/ Jennie G. Arnold
                                                      Jennie G. Arnold (KY 97589)
                                                      LEDBETTER PARISI LLC
                                                      Counsel for Plaintiffs




                                                 2
